DETAILED ACTION
This office action is in response to the application filed on 11/21/2019.
Currently claims 1-18 are pending in the application.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Embodiment of Figure 1B wherein the switching power supply 100 includes a FET 13 on a multilayer substrate 1. The multilayer substrate 1 includes a first connecting electrode 9, a second connecting electrode 10, and a third connecting electrode 11. The first connecting electrode 9 also defines and functions as a first capacitor electrode.

    PNG
    media_image1.png
    407
    648
    media_image1.png
    Greyscale
 
Species B: Embodiment of Figure 7A wherein the switching power supply 400 includes third connecting conductor 11 connecting the third outer electrode 4 and the third connecting electrode 11 is defined by a wiring pattern 41 provided on a side surface of the multilayer substrate 1.

    PNG
    media_image2.png
    436
    481
    media_image2.png
    Greyscale

Species C: Embodiment of Figure 9 wherein the switching power supply wherein a fourth relay electrode 51 is provided on the upper main surface of the substrate. The second capacitor electrode 8 and the fourth relay electrode 51 are connected to each other by a via-conductor 52a passing through the four substrate layers. The fourth relay electrode 51 and the second connecting electrode 10 are connected to each other by a via- conductor 52b passing through the seven substrate layers. The configurations of the other components of the electronic module 500 are the same as those of the electronic module 100.

    PNG
    media_image3.png
    415
    738
    media_image3.png
    Greyscale

Species D: Embodiment of Figure 10 wherein the switching power supply replaces upper three substrate layers of Fig. 9 by substrate layers 61g through 61i, which are dielectric layers made of a dielectric material. The configurations of the other components of the electronic module 600 are the same as those of the electronic module 500 of Fig. 9. 

    PNG
    media_image4.png
    413
    747
    media_image4.png
    Greyscale

Species E: Embodiment of Figure 11 wherein the switching power supply includes a notch at the central portion of each of upper three layers (magnetic layers) 71g through 71i, and a dielectric material is disposed in the notches so as to define a dielectric member 72. The dielectric member 72 can be formed as follows. When preparing an unfired multilayer substrate 1 by stacking green sheets on each other, notches are formed in the green sheets corresponding to the substrate layers 71g through 71i. 

    PNG
    media_image5.png
    407
    741
    media_image5.png
    Greyscale

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        03/12/2021